           Case 7:21-cv-00243-NSR Document 24 Filed 03/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

NAKIA SIMMONS, MICHELLE
SMITHERMAN, and MARLYE GOROSTIZA
individually and on behalf of others similarly
situated,
               Plaintiffs,
v.                                                                                          3/25/2021
                                                          ORDER
THE STANDARD LIFE INSURANCE                               JOINT MOTION TO STAY ALL
COMPANY OF NEW YORK,                                      DEADLINES

               Defendant.                                 Case No. 7:21-cv-00243


         Whereas, on March 24, 2021, the Parties filed a Joint Motion to Stay All Deadlines to
 Facilitate Settlement Discussions (the "Motion") (ECF No. 22), the Court is of the opinion that
 the Motion should be and hereby is GRANTED.
         This matter and all pending deadlines, including discovery, are hereby stayed for a period
 of up to ninety (90) days from the date this Order is entered, i.e., June 16, 2021, unless as set
 forth below, the Parties determine they are unable to settle this case before that date.
         In the event that the Parties’ attempt to resolve the matter through settlement is
 unsuccessful, within fourteen (14) days after the conclusion of the stay or determination by the
 Parties that they are unable to settle the case at this time, whichever is earlier, the parties will
 submit to the Court a proposed Case Management Plan and Scheduling Order using the
 worksheet at ECF No. 11. The Clerk of the Court is kindly directed to terminate the Motion at
 ECF No. 22.




 Dated: March 25, 2021
        White Plains, New York
